DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a signaling element in claim 15 and a delivery member in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-19, 22-25, 27-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hjertman (US 6,709,416 A1) in view of Kwok (US 2008/0192459 A1) and Gross (US 5,062,834).
With regard to claims 15 and 23, Hjertman teaches an orientation indicator for a medicament delivery device, wherein the medicament delivery device includes a first end, a second end opposite the first end, a longitudinal axis (A), and a delivery member positioned at the first end, and wherein the medicament delivery device is configured to be oriented with its delivery member pointing upwards during mixing or priming, the orientation indicator comprising: - a support element having a proximal end and a distal end and generally elongated along the longitudinal axis (A) of the medicament delivery device (Fig. 1 member 9 along the axis of medicament delivery device 1), - an activation member (Fig. 1 member 8), movable, in relation to the support element, between a first position and a second position, wherein the first position is closer to the distal end of the support element than the second position (Col. 4 lines 48-56, Col. 5 lines 25-29, a non-mercury tip over switch would move between first and second positions, the sensor is used to determine when the device is pointed upward to actuate the motor placing the first and second positions as recited); - an electrical circuit comprising a signal switch; and - a signalling element connected to the electrical circuit, wherein the activation member is movable under gravitational force when the support element is tilted, to actuate the signal switch, such that a signal is generated by the signalling element informing a user that a proper orientation of the device is attained, wherein the signal switch is positioned at the second position of the activation member (tilt sensor 8, which can be a mercury switch, is connected in an electrical circuit with controller 7 to sense the orientation of the cartridge 1 and send signals, via an alarm, to the controller to notify the user that a proper orientation is attained or not, the proper orientation being pointed upward in which case the switch would be at the second position farther from the distal end, Col. 4 lines 29-34, Col. 5 lines 23-36 and 50-54, Col. 6 lines 5-15).  Hjertman teaches a non-mercury tip over switch may be used but does not disclose explicit details of such a switch.  However, Kwok teaches non-mercury tilt switches are used in place of mercury switches for safety and typically include a conductive ball which contacts circuit contacts when tilted to open and close the switch ([0051]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a non-mercury tip switch with a conductive solid ball in Hjertman as Hjertman teach non-mercury switches can be used and Kowk teaches such a switch to be an art effective equivalent to a mercury switch and is safer than a mercury switch.  Hjertman does not disclose a manually operable second switch at the second end.  However, Gross teaches a manually operable switch at the second end of an injection device which turns the device on and off ([0102], Fig. 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a second manually operable switch at the second end in Hjertman as Gross teaches this is beneficial for turning the device on and off.  Being able to turn on and off the device would preserve device power and prevent unwanted use.  As combined the signal would not be generated unless the device is also turned on via actuation of the second switch.
With regard to claims 16-19, the tilt ball switch as provided by Kowk functions in this manner.
With regard to claim 22, the switch as provided by Gross is a rotatable knob.
With regard to claims 24 and 25, 9 is attachable to and integrated with 1.
With regard to claim 27, see the device in Fig. 1 and the components as indicated above in the rejection of claim 15.
With regard to claims 28-30, see member 2 which is taken as a needle and a nozzle (Fig. 1).
With regard to claims 31 and 32, 8 is attachable to and integrated with 1, 8 is mechanically connected and a ball as provided by Kowk comprises a separate module which may be removably attached.
With regard to claims 33 and 34, see Fig. 3 compartments 22 and 24, contents of 24 bypass at 28 to dilute the contents of 22.	
With regard to claim 35, the device can be used for training, see the components as indicated above in the rejection of claim 15.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hjertman (US 6,709,416 A1) and Kwok (US 2008/0192459 A1) as applied to claim 15 above, and further in view of Edwards et al. (US 2008/0059133 A1)
With regard to claim 26, Hjertman teaches a device substantially as claimed with control 7 (Fig. 1).  Hjertman does not disclose a communication unit and external device.  However, Edwards et al. teach the injection device to wirelessly communicate with a remote control device such that a physician, parent, emergency contact, or manufacturer may be notified of usage ([0166], [0167], [0235]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the circuit communicate wirelessly with an external device in Hjertman as Edwards et al. teach this is beneficial for notifying other of device usage and would provide enhanced safety monitoring.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding the claim interpretation, Applicant has simply stated that the terms signaling element and delivery member are sufficient structure without any additional explanation.  The terms simply use the generic placeholder terms element and member with no definite structure, the terms signaling and delivery are recited functions not definite structures. This is further evidenced by the fact the dependent claims provide specific structure for the elements, for example claim 23 recites further details of the signaling element and claims 29 and 30 recite specific structure of the delivery member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783